Citation Nr: 1118158	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  03-23 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased disability rating for service-connected posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to an increased disability rating for service-connected degenerative joint disease of the lumbar spine, currently evaluated as 20 percent disabling.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from June 1967 to April 1969.

This case comes before the Board of Veterans Appeals (the Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

An April 2002 rating decision denied entitlement to service connection for a back condition.  In a March 2003 rating decision, a Decision Review Officer (DRO) granted service connection for degenerative joint disease of the lumbar spine and assigned a 10 percent disability rating.  In a June 2003 DRO decision, the RO increased the Veteran's rating for service-connected degenerative joint disease of the lumbar spine to 20 percent disabling. 

In a March 2003 rating decision the RO granted service connection for PTSD and assigned a 50 percent disability rating, effective September 14, 2001.

In March 2006 and April 2008, the Board remanded the matters for further development.  

Subsequently, in an October 2008 decision, the Board, inter alia, denied increased evaluations for PTSD and degenerative arthritis of the lumbar spine.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision dated October 1, 2010, the Court vacated the Board's decision as it pertained to the issues of PTSD and degenerative joint disease of the lumbar spine, and remanded the case.  

The October 2008 Board decision also denied special monthly compensation based on loss of use of a creative organ; and entitlement to service connection for a bilateral knee disability, bilateral pes planus, osteoarthritis of the thoracic spine and fibromyalgia, hypertension, and bilateral hearing loss.  In its October 2010 Memorandum Decision, the Court affirmed the denial of these claims.  These issues are, therefore, not currently before the Board. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

In its October 2010 Memorandum Decision, the Court stated that the Board erred when it did not provide the Veteran with an examination for his PTSD since March 2002.   The Court cited to the Veteran's argument of the low threshold triggering an examination as set forth in McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes that where entitlement to compensation has already been established, and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, on remand, a contemporaneous examination of the Veteran's PTSD is necessary to accurately assess his disability picture.

As to the issue of degenerative joint disease of the lumbar spine, the Court noted that the Board committed error by providing an inadequate statement of reasons or bases and substituting its own medical opinion for the April 2005's medical opinion.  The Court observed that the Board discounted the April 2005 examination report by finding that the report's data was inconsistent, but the Board failed to adequately explain the reason for its finding.  The Court also questioned the Board's rationale for concluding that since a May 2003 VA examiner opined that the Veteran did not put forth his best effort during that examination that the Veteran did not put forth his best effort at the April 2005 examination.  Therefore, based on the inadequate evidence of record, the Veteran should be afforded a contemporaneous examination for his degenerative joint disease of the lumbar spine.





Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a psychiatric examination in order to determine the current level of severity of his service-connected PTSD.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  

All manifestations of the Veteran's PTSD and any associated psychiatric disorder should be identified and described in detail.  In addition, the examiner should provide an opinion concerning the current degree of social and industrial impairment resulting from the disability, to include whether it renders the Veteran unemployable.  Also, the examiner should provide a global assessment of functioning score with an explanation of the significance of the score assigned.

The supporting rationale for all opinions expressed must be provided 

2. Schedule the Veteran for an examination in order to determine the current level of severity of his service-connected degenerative joint disease of the lumbar spine.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  The examiners should discuss, and attempt to reconcile any material differences between current examination findings and those reported in prior examinations in VA May 2003 and April 2005.   

All indicated studies, including X-ray and range of motion studies in degrees using a goniometer, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should indicate whether either the Veteran's degenerative joint disease of the lumbar spine is so severe so as to result in incapacitating episodes (i.e., episodes in which his adverse symptomatology required bed rest ordered by a physician).  If so, the examiner should comment on the duration and frequency of such incapacitating episodes.  

The examiner should comment on any adverse neurological symptomatology caused by the degenerative joint disease of the lumbar spine, and, if present, if that symptomatology is best characterized as "slight," "moderate," "moderately severe," or "severe."

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should also provide an opinion concerning the impact of the Veteran's  degenerative joint disease of the lumbar spine on his ability to work to include whether the Veteran is unemployable because of his service-connected disability.  

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  

3. Notify the Veteran that it is his responsibility to report for the scheduled VA examinations, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for the scheduled examination(s), documentation must be obtained which shows that notice scheduling the examination(s) was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.  Copies of all documentation notifying the Veteran of any scheduled VA examination must be placed in the Veteran's claims file.

4. Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claims. If action remains adverse to the Veteran, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



